9 N.Y.2d 771 (1961)
Albert Kaufman et al., Suing on Behalf of Themselves and All Other Stockholders Similarly Situated and on Behalf of Merritt-Chapman & Scott Corporation et al., Respondents,
v.
Robert C. Baker et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued February 22, 1961.
Decided March 23, 1961.
Bruce A. Hecker and William Schurtman for appellants.
Leo J. Linder for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs. Question certified answered in the negative. No opinion.